ICJ_137_MaritimeDispute_PER_CHL_2010-04-27_ORD_01_NA_00_FR.txt.    COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


        AFFAIRE
 DU DIFFÉREND MARITIME
         (PÉROU c. CHILI)


   ORDONNANCE DU 27 AVRIL 2010




          2010
   INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


     CASE CONCERNING
     MARITIME DISPUTE
          (PERU v. CHILE)


      ORDER OF 27 APRIL 2010

                      Mode officiel de citation :
  Différend maritime (Pérou c. Chili), ordonnance du 27 avril 2010,
                     C.I.J. Recueil 2010, p. 295




                         Official citation :
     Maritime Dispute (Peru v. Chile), Order of 27 April 2010,
                   I.C.J. Reports 2010, p. 295




                                           Sales number
ISSN 0074-4441
ISBN 978-92-1-071090-9
                                           No de vente :   980

                     27 AVRIL 2010

                     ORDONNANCE




DIFFÉREND MARITIME
  (PÉROU c. CHILI)




 MARITIME DISPUTE
  (PERU v. CHILE)




                      27 APRIL 2010

                        ORDER

               295




                              COUR INTERNATIONALE DE JUSTICE

    2010                                     ANNÉE 2010
  27 avril
Rôle général
   no 137                                     27 avril 2010


                                     AFFAIRE
                              DU DIFFÉREND MARITIME
                                          (PÉROU c. CHILI)




                                           ORDONNANCE


               Présents : M. TOMKA, vice-président ; MM. SHI, AL-KHASAWNEH,
                          BUERGENTHAL, SIMMA, KEITH, SEPÚLVEDA-AMOR, BENNOUNA,
                          SKOTNIKOV, CANÇADO TRINDADE, YUSUF, juges ; M. COUVREUR,
                          greffier.


                   La Cour internationale de Justice,
                 Ainsi composée,
                 Après délibéré en chambre du conseil,
                 Vu l’article 48 du Statut de la Cour et les articles 13, paragraphe 3, 31,
               44, 45, paragraphe 2, 48 et 49 de son Règlement,

                  Vu la requête enregistrée au Greffe de la Cour le 16 janvier 2008, par
               laquelle la République du Pérou a introduit une instance contre la Répu-
               blique du Chili au sujet d’un différend portant, d’une part, sur « la déli-
               mitation de la frontière entre les zones maritimes des deux Etats dans
               l’océan Pacifique, à partir d’un point situé sur la côte appelé Concordia,
               ... point terminal de la frontière terrestre telle qu’établie conformément
               au traité ... du 3 juin 1929 » et, d’autre part, sur la reconnaissance de
               l’appartenance au Pérou d’une « zone maritime qui, située dans la limite
               de 200 milles marins de la côte du Pérou », devrait donc lui revenir, « mais
               que le Chili considère comme faisant partie de la haute mer »,
               4

296            DIFFÉREND MARITIME (ORDONNANCE 27 IV 10)


   Vu l’ordonnance en date du 31 mars 2008, par laquelle la Cour a fixé
au 20 mars 2009 et au 9 mars 2010, respectivement, les dates d’expiration
des délais pour le dépôt du mémoire de la République du Pérou et du
contre-mémoire de la République du Chili,
   Vu le mémoire et le contre-mémoire dûment déposés par les Parties
dans les délais ainsi fixés ;
   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 12 avril 2010, l’agent du Pérou, invo-
quant notamment le nombre de points divisant encore les Parties à l’issue
du premier tour de procédure écrite, a prié la Cour d’autoriser la présen-
tation d’une réplique du demandeur et d’une duplique du défendeur ; et
que l’agent du Pérou a proposé qu’un délai d’environ huit mois, à comp-
ter du dépôt du contre-mémoire, soit alloué à son gouvernement pour la
préparation de sa réplique, un délai identique étant donné au Gouverne-
ment chilien pour la préparation de sa duplique ; et considérant que
l’agent du Chili a marqué l’accord de son gouvernement sur cette
proposition ;

    Compte tenu de l’accord des Parties,
  Autorise la présentation d’une réplique de la République du Pérou et
d’une duplique de la République du Chili ;
  Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de procédure :
  Pour la réplique de la République du Pérou, le 9 novembre 2010 ;
  Pour la duplique de la République du Chili, le 11 juillet 2011;
  Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-sept avril deux mille dix, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Pérou et
au Gouvernement de la République du Chili.

                                                     Le vice-président,
                                               (Signé) Peter TOMKA.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071090-9

